Opinion issued October 27, 2022




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-22-00730-CR
                             ———————————
                      IN RE APOLINAR TEJEDA, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Apolinar Tejeda, acting pro se, has filed a petition for writ of mandamus

requesting that we compel the trial court to rule on his pretrial motion to dismiss the

underlying case.1 We deny the petition.

                                   PER CURIAM

Panel consists of Justices Goodman, Countiss, and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).

1
      The underlying case is The State of Texas v. Apolinar Tejeda, cause number 18-
      DCR-084953, pending in the 268th District Court of Fort Bend County, Texas, the
      Honorable O’Neil Williams presiding.